706 S.E.2d 256 (2011)
STATE
v.
Melvin Elpidio Medina FUNEZ.
No. 80P11-1.
Supreme Court of North Carolina.
March 10, 2011.
Melvin Elpidio Medina Funez, Clinton, for Funez, Melvin Elpidio Medina.
*257 Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.
G. Dewey Hudson, District Attorney, for State.
The following order has been entered on the motion filed on the 24th of February 2011 by Defendant for Notice of Appeal:
"Motion Dismissed Ex Mero Motu by order of the Court in conference, this the 10th of March 2011."